 Case 4:16-cv-01670 Document 335 Filed on 11/04/20 in TXSD Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

   DHI Group, Inc. f/k/a Dice Holdings
   Inc. and RIGZONE.com, Inc.,
                      Plaintiffs,

         vs.

  David W. Kent, Jr., Single Integrated
  Operations Portal, Inc. d/b/a Oilpro, et.
  al.,
                      Defendants.
                                                Civil Action No: 16-1670
  Single Integrated Operations Portal,
  Inc. d/b/a Oilpro and OILPRO.com,
                      Counter-Plaintiff,

         vs.

  DHI Group, Inc. f/k/a Dice Holdings
  Inc. and RIGZONE.com, Inc.,
                      Counter-Defendants.

           Defendants’ Trial Brief – Unrelated “Bad Acts”
   This Court should not admit evidence of unrelated “bad acts” by the De-

fendants—e.g., the so-called “Trojan horse project” (a proposal never pursued)

and other alleged business practices. This type of evidence is inadmissible un-

der Rule 404: “Evidence of a crime, wrong, or other act is not admissible to

prove a person’s character in order to show that on a particular occasion the

person acted in accordance with the character.” Fed. R. Evid. 404(b)(1).


                                      1
  Case 4:16-cv-01670 Document 335 Filed on 11/04/20 in TXSD Page 2 of 6




    While Rule 404(b) does not exclude evidence considered “intrinsic” to the

case, that description does not fit the evidence Plaintiffs seek to admit. See

United States v. Rice, 607 F.3d 133, 141 (5th Cir. 2010). “Other act” evidence is

“intrinsic” when it is “inextricably intertwined” with the “crime charged,”

“both acts are part of a ‘single criminal episode,’” or the other acts were “nec-

essary preliminaries” to the crime charged and “complete the story of the

crime.” Id. The same rationale applies in a civil case. See Waste Management of

Louisiana LLC v. River Birch, Inc., 920 F.3d 958, 967-68 (5th Cir. 2019) (RICO

case) (citing Elliot v. Turner Constr. Co., 381 F.3d 995 (10th Cir. 2004) (evi-

dence admissible in a negligence case because it was “part of the same tortious

event” and illustrated events leading plaintiff’s injuries)).

    As the joint pretrial order explains, Plaintiffs seek damages allegedly aris-

ing from Defendants’ actions in accessing Plaintiffs’ resume database without

permission. Plaintiffs’ contentions are limited:

      . . . that starting in October 2013, and continuing in 2014 and
      2015, David Kent accessed Rigzone.com, downloaded hundreds
      of thousands of resumes from the website, and then used email
      addresses listed on those resumes to invite persons to become
      members of Oilpro.com. DHI and Rigzone . . . allege . . . that the
      resumes downloaded were Rigzone’s trade secrets and confiden-
      tial or proprietary information.
(Doc. 290 at 4). Plaintiffs’ more specific contentions expand on the above as

the operative facts supporting their claims (Doc. 290 at 8-12).




                                        2
  Case 4:16-cv-01670 Document 335 Filed on 11/04/20 in TXSD Page 3 of 6




     At most, the evidence that Plaintiffs seek to admit may show a general

antipathy toward Plaintiffs. It is not part of the “same tortious event” of ac-

cessing Rigzone.com and downloading resumes. See Waste Management, 920

F.3d at 967-68.

    Nor is such evidence admissible under Rule 404 “for another purpose, such

as proving motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). Plaintiffs do

not offer this evidence for any more limited purpose. Indeed, “[t]he circum-

stantial use of character evidence is generally discouraged because it carries

serious risks of prejudice, confusion and delay.” Fed. R. Evid. 404 advisory

committee notes (2006 amendments).

    This evidence is not admissible as character evidence, either. Rule 404(a)

states: “Evidence of a person’s character or character trait is not admissible to

prove that on a particular occasion the person acted in accordance with the

character or trait.” Fed. R. Evid. 404(a)(1). Rule 404(a) was amended in 2006

“to clarify that in a civil case evidence of a person’s character is never admissi-

ble to prove that the person acted in conformity with the character trait.” Fed.

R. Evid. 404 advisory committee notes (2006 amendments) (emphasis added).

    Finally, these matters not only are inadmissible under Rule 404, but they

are properly excluded under Rule 403: “The court may exclude relevant evi-

dence if its probative value is substantially outweighed by a danger of . . .


                                        3
 Case 4:16-cv-01670 Document 335 Filed on 11/04/20 in TXSD Page 4 of 6




unfair prejudice, confusing the issues, misleading the jury, undue delay, wast-

ing time . . . .” Fed. R. Evid. 403. The proposed evidence creates an obvious

danger of unfair prejudice and confusing the issues.

    For example, Plaintiffs may not try to prove Kent’s general antipathy as

to DHI and Rigzone or some general intent to harm them. With regard to

liability, the relevant “state of mind” issue is “malice,” but the statutes define

that issue narrowly. Under TUTSA, the issue is “willful and malicious misap-

propriation”—i.e., malice in the specific acts of misappropriation. Tex. Civ.

Prac. & Rem. Code § 134A.004(b). For common law torts, Plaintiffs must

prove “that the harm with respect to which the claimant seeks recovery of

exemplary damages results from . . . malice.” Id. § 41.003. In other words, the

malice must relate to Kent’s conduct in causing the harm, not to other con-

duct. Evidence of the so-called “Trojan horse project” (an internal idea never

implemented) or other general business practices is therefore inadmissible.

    Should this Court admit this evidence, the Court should instruct the jury

as to its proper scope, and limit their consideration of the evidence solely to

those issues for which this Court admits it. Fed. R. Evid. 104 (“If the court

admits evidence that is admissible against a party or for a purpose—but not

against another party or for another purpose—the court, on timely request,

must restrict the evidence to its proper scope and instruct the jury accord-

ingly.”). Defendants alternatively request such a limiting instruction here.


                                        4
Case 4:16-cv-01670 Document 335 Filed on 11/04/20 in TXSD Page 5 of 6




                            Respectfully submitted,

                            FOLEY & LARDNER LLP

                            By: /s/ James G. Munisteri
                                James G. Munisteri
                                Texas Bar No. 14667380
                                1000 Louisiana, Suite 2000
                                Houston, Texas 77002-2099
                                Telephone: (713) 276-5500
                                Facsimile: (713) 276-5555
                                jmunisteri@foley.com

                                 Sara Ann Brown
                                 Texas Bar No. 24075773
                                 2021 McKinney, Suite 1600
                                 Dallas, Texas 75201-3340
                                 sabrown@foley.com

                                 Attorneys for Defendants
                                 David W. Kent Jr. and Single
                                 Integrated Operations Portal, Inc.
                                 d/b/a Oilpro and Oilpro.com




                                 5
  Case 4:16-cv-01670 Document 335 Filed on 11/04/20 in TXSD Page 6 of 6




                            Certificate of Service
I certify that on November 4, 2020, I electronically filed the foregoing with

the Clerk of court using the CM/ECF system, which will send notice of this

filing to all counsel of record in this case.



                                                /s/ James G. Munisteri
                                                 James G. Munisteri




                                         6
